Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 1 of 6




                   Exhibit “A”
                         Complaint
                                                                                Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 2 of 6
                                                                                                                                                       Electronically Filed
                                                                                                                                                       7/17/2020 12:26 PM
                                                                                                                                                       Steven D. Grierson
                                                                            1                                                                          CLERK OF THE COURT
                                                                                COMP
                                                                                WILLIAM R. BRENSKE, ESQ.
                                                                            2   Nevada Bar No. 1806
                                                                                JENNIFER R. ANDREEVSKI, ESQ.
                                                                            3   Nevada Bar No. 9095
                                                                                RYAN D. KRAMETBAUER, ESQ.
                                                                            4   Nevada Bar No. 12800                                              CASE NO: A-20-818140-C
                                                                                BRENSKE ANDREEVSKI & KRAMETBAUER                                           Department 27
                                                                            5   3800 Howard Hughes Parkway, Suite 500
                                                                                Las Vegas, NV 89169
                                                                            6   Telephone: (702) 385-3300
                                                                                Facsimile: (702) 385-3823
                                                                            7
                                                                                Email: bak@baklawlv.com
                                                                            8   Attorneys for Plaintiffs
                                                                                Renee and James Cournoyer
                                                                            9

                                                                           10                                           DISTRICT COURT
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                                                  CLARK COUNTY, NEVADA
                                   3800 Howard Hughes Parkway, Suite 500

                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                                                                RENEE COURNOYER and JAMES                            Case No.:
                                          Las Vegas, Nevada 89169




                                                                           13   COURNOYER,                                           Dept. No.:
                                                                           14                  Plaintiffs,
                                                                                                                                                   COMPLAINT
                                                                           15
                                                                                       v.
                                                                           16
                                                                                WALMART INC., a Foreign Corporation
                                                                           17   d/b/a WALMART; DOES 1 - 10; ROE                      Date of Hearing: N/A
                                                                                CORPORATIONS 1 - 10; inclusive,                      Time of Hearing: N/A
                                                                           18
                                                                                               Defendants.
                                                                           19

                                                                           20                                JURISDICTIONAL ALLEGATIONS

                                                                           21          1.      Plaintiff RENEE COURNOYER is a resident of Clark County, Nevada.
                                                                           22          2.      Plaintiff JAMES COURNOYER is a resident of Clark County, Nevada and the
                                                                           23
                                                                                husband to Plaintiff RENEE COURNOYER.
                                                                           24
                                                                                       3.      Defendant WALMART INC. is a Foreign Corporation d/b/a WALMART
                                                                           25
                                                                                (hereinafter “WALMART”), licensed to do business and actually doing business in Clark County,
                                                                           26

                                                                           27
                                                                                Nevada at all times relevant to this Complaint.

                                                                           28



                                                                                                                              Page 1 of 5
                                                                                                              Case Number: A-20-818140-C
                                                                                Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 3 of 6


                                                                            1           4.     Defendants DOES 1 - 5 and ROE CORPORATIONS 1 - 5 are individuals,
                                                                            2   associations, corporations, partnerships, and/or other entities that are owners, controllers, and/or
                                                                            3
                                                                                partners in association with Defendant WALMART and may have in some way caused or
                                                                            4
                                                                                contributed to Plaintiffs’ damages as alleged herein. The true names and/or capacities of DOES 1 -
                                                                            5
                                                                                5 and ROE CORPORATIONS 1 - 5 are unknown to Plaintiffs. Plaintiffs will ask leave of Court to
                                                                            6

                                                                            7
                                                                                amend this Complaint to insert the true names and capacities of DOES 1 - 5 and/or ROE

                                                                            8   CORPORATIONS 1 - 5 when they are ascertained.

                                                                            9           5.     Defendants DOES 6 - 10 and ROE CORPORATIONS 6 - 10 are individuals,
                                                                           10   associations, corporations, partnerships, and/or other entities that are owners, controllers, and/or
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                partners that may have in some way caused or contributed to Plaintiffs’ damages as alleged herein.
                                   3800 Howard Hughes Parkway, Suite 500

                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                                                                The true names and/or capacities of DOES 6 - 10 and ROE CORPORATIONS 6 - 10 are unknown
                                          Las Vegas, Nevada 89169




                                                                           13
                                                                                to Plaintiffs. Plaintiffs will ask leave of Court to amend this Complaint to insert the true names and
                                                                           14

                                                                           15
                                                                                capacities of DOES 6 - 10 and ROE CORPORATIONS 6 - 10 when they are ascertained.

                                                                           16           6.     Defendants are agents, servants, employees, employers, trade venturers, and/or

                                                                           17   partners of each other. At the time of the events described in this Complaint, Defendants were acting
                                                                           18   within the color, purpose and scope of their relationships, and by reason of their relationships,
                                                                           19
                                                                                Defendants may be jointly and severally and/or vicariously responsible and liable for the acts and
                                                                           20
                                                                                omissions of their Co-Defendants.
                                                                           21
                                                                                                                    GENERAL ALLEGATIONS
                                                                           22

                                                                           23
                                                                                        7.     On or about July 19, 2018, Plaintiff RENEE COURNOYER was lawfully on the

                                                                           24   premises of Defendant WALMART, located near West Tropical Parkway and Centennial Center

                                                                           25   Boulevard, as a patron of the establishment. As she was making her way through the produce section,
                                                                           26   Plaintiff RENEE COURNOYER slipped and fell on a foreign obstacle (grape) causing her to suffer
                                                                           27
                                                                                injuries.
                                                                           28



                                                                                                                             Page 2 of 5
                                                                                Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 4 of 6


                                                                            1                                     FIRST CAUSE OF ACTION
                                                                                                           (Negligence/Negligence per se – WALMART)
                                                                            2

                                                                            3
                                                                                       8.       Plaintiffs repeat and re-allege Paragraphs 1-9 of this Complaint as though fully set

                                                                            4   forth herein.

                                                                            5          9.       It was the duty of Defendant(s) to use ordinary care and diligence to design, build,
                                                                            6   keep, control, inspect, repair, and maintain the premises in a condition reasonably safe for its
                                                                            7
                                                                                intended use and free from all defects and conditions which would render it dangerous and unsafe
                                                                            8
                                                                                for Plaintiff and/or present an unreasonable risk of harm to her.
                                                                            9
                                                                                       10.      The presence of the obstacle (grape) on the floor rendered the area unreasonably
                                                                           10
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                dangerous and proximately caused Plaintiff RENEE COURNOYER’s damages as alleged herein.
                                   3800 Howard Hughes Parkway, Suite 500




                                                                                       11.      Defendant(s) failed to use reasonable care in the design, construction, inspection,
                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                          Las Vegas, Nevada 89169




                                                                           13   maintenance, upkeep, control, repairing, and/or maintenance of the premises, rendering the
                                                                           14   premises unreasonably dangerous.
                                                                           15
                                                                                       12.      The unreasonably dangerous condition, under the exercise of reasonable care should
                                                                           16
                                                                                have been known to Defendants in adequate time for a reasonably prudent person to warn of, or
                                                                           17
                                                                                make safe the condition. Defendants negligently failed and neglected to take any action to warn
                                                                           18

                                                                           19
                                                                                Plaintiff or to make the condition safe.

                                                                           20          13.      As a proximate result of the aforementioned negligence of Defendants, Plaintiff

                                                                           21   RENEE COURNOYER suffered injuries which required, and may continue to require, medical
                                                                           22   attention and services all to her continuing expense and damage in an amount in excess of
                                                                           23
                                                                                $15,000.00.
                                                                           24
                                                                                       14.      As a further proximate result of the aforementioned negligence of Defendants,
                                                                           25
                                                                                Plaintiff RENEE COURNOYER incurred, and may continue to incur, pain, suffering, and anguish
                                                                           26

                                                                           27
                                                                                all to her general damage in an amount in excess of $15,000.00.

                                                                           28



                                                                                                                             Page 3 of 5
                                                                                Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 5 of 6


                                                                            1            15.    As a further proximate result of the aforementioned negligence of Defendants,
                                                                            2   Plaintiff RENEE COURNOYER suffered, and may continue to suffer, lost wages in an amount in
                                                                            3
                                                                                excess of $15,000.00.
                                                                            4
                                                                                         16.    As a further proximate result of the aforementioned negligence of Defendants
                                                                            5
                                                                                Plaintiff RENEE COURNOYER, suffered and may continue to suffer, disability all to her
                                                                            6

                                                                            7
                                                                                continuing damage in an amount in excess of $15,000.00.

                                                                            8            17.    As a further and proximate result of the aforementioned negligence of Defendants,

                                                                            9   Plaintiff RENEE COURNOYER has been forced to hire counsel to prosecute this action and has
                                                                           10   incurred and will continue to incur attorney's fees and court costs in an amount to be proven at or
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                after trial.
                                   3800 Howard Hughes Parkway, Suite 500

                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                                                                                                     SECOND CAUSE OF ACTION
                                          Las Vegas, Nevada 89169




                                                                           13                                       (Vicarious Liability – WALMART)
                                                                           14            18.    Plaintiffs repeat and re-allege paragraphs 1 - 17 of this Complaint as though fully
                                                                           15
                                                                                set forth herein.
                                                                           16
                                                                                         19.    On or prior to July 19, 2018, an employee, servant, agent, partner, and/or associate
                                                                           17
                                                                                of Defendant(s) maintained the area where Plaintiff was injured.
                                                                           18

                                                                           19
                                                                                         20.    Defendant(s)' employee, servant, agent, partner, and/or associate was acting within

                                                                           20   the course and scope of his/her employment with his/her co-Defendants at the time of the negligent

                                                                           21   acts alleged in this Complaint.
                                                                           22            21.    Because the employee was acting within the course and scope of his/her
                                                                           23
                                                                                employment with his co-Defendants at the time of the negligent acts alleged in this Complaint,
                                                                           24
                                                                                Defendants are vicariously liable for the negligent actions of the employee, servant, agent, partner,
                                                                           25
                                                                                and/or associate.
                                                                           26

                                                                           27
                                                                                ///

                                                                           28   ///



                                                                                                                             Page 4 of 5
                                                                                Case 2:20-cv-01595-JCM-VCF Document 1-2 Filed 08/28/20 Page 6 of 6


                                                                            1                                        THIRDCAUSE OF ACTION
                                                                                                                        (Loss of Consortium)
                                                                            2

                                                                            3
                                                                                         22.     Plaintiffs repeat and re-allege paragraphs 1- 21 of this Complaint as though fully set

                                                                            4   forth herein.

                                                                            5            23.     Plaintiff JAMES COURNOYER is married to Plaintiff RENEE COURNOYER and
                                                                            6   because of her injuries, JAMES COURNOYER has endured, and continues to endure, the loss of
                                                                            7
                                                                                love, affection and society this incident has put on his marriage and is seeking a loss of consortium
                                                                            8
                                                                                claim.
                                                                            9
                                                                                         WHEREFORE Plaintiffs pray for Judgment against Defendants for their First, Second and
                                                                           10
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                Third Causes of Action as follows:
                                   3800 Howard Hughes Parkway, Suite 500




                                                                                         1. For special damages in an amount in excess of $15,000.00.
                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                          Las Vegas, Nevada 89169




                                                                           13            2. For general damages in an amount in excess of $15,000.00.
                                                                           14            3. For attorney's fees and litigation costs in an amount to be proven at or after trial.
                                                                           15
                                                                                         4. For other such further relief this Court may deem just and proper.
                                                                           16
                                                                                         DATED this 17th day of July, 2019.
                                                                           17
                                                                                                                                 _/s/ Ryan Krametbauer____________
                                                                           18                                                    WILLIAM R. BRENSKE, ESQ.
                                                                                                                                 Nevada Bar No. 1806
                                                                           19                                                    JENNIFER R. ANDREEVSKI, ESQ.
                                                                                                                                 Nevada Bar No. 9095
                                                                           20                                                    RYAN D. KRAMETBAUER, ESQ.
                                                                                                                                 Nevada Bar No. 12800
                                                                           21                                                    BRENSKE ANDREEVSKI & KRAMETBAUER
                                                                                                                                 3800 Howard Hughes Parkway, Suite 500
                                                                           22                                                    Las Vegas, NV 89169
                                                                                                                                 Telephone: (702) 385-3300
                                                                           23
                                                                                                                                 Facsimile: (702) 385-3823
                                                                           24                                                    Email: bak@baklawlv.com
                                                                                                                                 Attorneys for Plaintiffs
                                                                           25                                                    Renee and James Cournoyer
                                                                           26

                                                                           27

                                                                           28



                                                                                                                                Page 5 of 5
